



Exhibit 10.1
carbonitelogoa06.jpg [carbonitelogoa06.jpg]


OFFER LETTER


Dear Linda:


It is a pleasure to offer you a position on the Carbonite team! This Offer
Letter serves to confirm the details of our offer as follows:
Position:
 
Non-Executive Director
 
 
 
Class:
 
You will be appointed to serve as a Class II Director and will be eligible for
election at Carbonite’s 2019 Annual Meeting of Stockholders.
 
 
 
Compensation:
 
You will be eligible to receive cash compensation of $35,000 annually for your
service as a Non-Executive Director.
 
 
 
Initial Equity Award:
 
You will receive restricted stock units with respect to $200,000 in value of
Restricted Stock Awards, vesting over a three-year period. In the event of a
change-of-control of Carbonite, these options will be subject to full
acceleration.
 
 
 
Annual Equity Award for Continued Service:
 
Pursuant to Carbonite’s current director compensation policy, upon each annual
meeting of Carbonite’s stockholders, you will receive $200,000 in value of
Restricted Stock Awards, vesting on the earlier of the one year of the date of
grant or the next annual meeting of stockholders. In the event of a
change-of-control, these Restricted Stock Awards will be subject to full
acceleration. The provisions of this section are subject to change by the Board
at any time and from time to time.
 
 
 
Additional Compensation:
 
As roles change, if you are elected to a committee of the board, or elected as
chairwoman of a committee, your compensation may increase as provided in
Carbonite’s director compensation policy as in effect from time to time, or as
otherwise determined by the Board. Carbonite’s current Board of Directors
Compensation Package is attached hereto at Appendix A.
 
 
 
Indemnification Agreement:
 
You are eligible to enter into Carbonite’s standard Indemnification Agreement,
attached hereto at Appendix B.
 
 
 
Expiration
and Modification:
 
Except as set forth herein, this Offer Letter may not be modified or amended
except by a written agreement, signed by the Chairman of the Nominating &
Governance Committee and by you.
 
 
 
Orientation:
 
A new Board member package and a Board/Management Orientation schedule will be
delivered to you to help you orient to Carbonite Board service.



The terms of the offer set forth above are subject to the approval of the Board,
which will establish an effective date of appointment.















--------------------------------------------------------------------------------





Sincerely,
 
/s/ Peter Gyenes


 
 
Peter Gyenes
 
 
Chairman of the Nominating & Governance Committee


 
 
 
 







ACCEPTANCE AND ACKNOWLEDGMENT


I accept the offer to join the Board of Directors from Carbonite as set forth in
the Offer Letter.
Signature:
/s/ Linda Connly
Name:
Linda Connly










